DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 02/01/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/01/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1-4 are currently under examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The Applicants claim priority as a continuation-in-part of application Ser. No. 29/604,469, filed on 05/17/2017 now patented as PAT D827828, and as a continuation-in-part of application 29/604,443, filed on 05/17/2017 now patented as PAT D824519 and as a continuation-in-part of application 29/604,451, filed on 05/17/2017 patented as PAT D841815 and now abandoned.
Response to Arguments
Applicant’s arguments filed 02/01/2021 have been fully considered but are not persuasive for the following reasons.
with an embedded radiopaque frame; wherein said base member glows in the dark” which are changing the scope of the claims and therefore are necessitating new grounds of rejection. The examiner is considering introducing new references for addressing the new subject matter.
Applicant argues (on pages 2-3) as directed to claim rejections under 35 U.S.C. 102 and 103 that the references of record do not teach of or least suggest the amended limitations. 
In response, the examiner is considering the Applicant’s arguments as moot since they are directed to references which have not been relied upon to disclose subject matters which have not been yet prosecuted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (USPN 5592527; Pat.Date 01/07/1997; Fil.Date 07/19/1995) in view of Caluser (WO 2016/134093 A1; Pub.Date 08/25/2016; Fil.Date 02/18/2016) and in view of Storts (USPN 20170211248 A1; Pub.Date 07/27/2017; Fil.Date 01/27/2016).
Regarding claim 1, Ray teaches a single marker (title and abstract and Fig.6) comprising: a base member (Fig.1 as base including the marking R and L, as made of lead (col.4 Detailed Description 1st ¶) which are radiopaque to X-ray on a base (col.6 6th ¶ Fig. 10 base 41)). 
Ray does not specifically teach with an embedded radiopaque frame; wherein said base member glows in the dark as in claim 1.
However, Caluser teaches within the same field of endeavor of medical imaging with X-ray (Title and abstract) the conventional use of radiopaque frame for localization device (Fig.3 with surface localization device in Figs. 3-4 and [0047] with surface frame 44 as a rectangular shape frame to highlight the presence of specific marks 74 and 72 within the frame within the X-ray/CT image the frame 44 with the outer shell/frame made of radiopaque material for visibility within the image) therefore reading on an embedded radiopaque frame for the purpose to highlight the presence of the indicators/markings within the frame for X-ray/CT imaging.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Ray with an embedded radiopaque frame, since one of ordinary skill in the art would recognize that using radiopaque frame to frame specific markings was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Caluser both teach the use of specific radiopaque markers for X-ray/CT imaging modalities. The motivation would have been to ideally provide better highlights for locating the 
Additionally, Storts teaches within a similar field of endeavor of provide visible security warnings during night (Title and abstract) the conventional use of radioluminescent paint or coating on warning device such as letters (Figs. 5-6 with letters with radioluminescent paint/coating as in [0028] and [0033]) in order to provide warning during night or in the dark ([0008]) therefore reading on wherein said base member (as letters) glows in the dark.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Ray and Caluser with wherein said base member (as letters) glows in the dark, since one of ordinary skill in the art would recognize that using radioluminescent paint or coating on specific markings such as letters was known in the art as taught by Storts. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Storts both teach the use of specific warning letters to visual users. The motivation would have been to ideally provide better location warnings within a dark environment, as suggested by Storts ([0008]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al (USPN 4429412; Pat.Date 01/31/1984; Fil.Date 08/10/1981) with evidential reference Ray (USPN 5592527; Pat.Date 01/07/1997; Fil.Date 07/19/1995), in view of Atkins et al. (USPN 20160331155 A1; Pub.Date 11/17/2016; Fil.Date 07/27/2016) with evidential reference Hill (USPN 5356209 A; Pat.Date 10/18/1994; Fil.Date 05/19/1993) in view of Caluser (WO 2016/134093 A1; Pub.Date 08/25/2016; Fil.Date 02/18/2016) and in view of Storts (USPN 20170211248 A1; Pub.Date 07/27/2017; Fil.Date 01/27/2016).
Regarding claim 2, Pierce teaches a single x-ray marker (Title and abstract and Fig.1 and Figs.3-4 single X-ray marker (50-58) placed on a corner of a X-ray film support to orient the exposed film) , comprising: a base member and a blocker shield (Fig.4 and col.4 2nd ¶ support wherein said base member has a central opening (Fig.2 and Fig.4 and col.4 2nd ¶ opening for brad/pivot pin 51 as axis through base support 50 and block shield 54) [...and four stoppers...]; wherein said blocker shield has a lower opening (Fig.2 and Fig.4 and col.4 2nd ¶ opening for brad 51 as axis through base support and block shield 54) [...and two partial holes drilled into the back of said blocker shield...]; wherein said blocker shield is attached to said base member through said central opening (Fig.2 and Fig.4 and col.4 2nd ¶ opening 51 as axis through base support and block shield 54) [...using two connectable screws...]; wherein said blocker shield is fully rotatable around said base member along the axes (Fig.2 and Fig.4 and col.4 2nd ¶ opening 51 as axis through base support and block shield 54 wherein the axis/brad allows the full rotation of the base relative to the blocker shield or interpreted as full rotation of the blocker shield relative to the base member support 50, since Ray teaches the single X-ray marker as being separable from any device and one of ordinary skill in the art would have recognize as obvious to have the blocker shield and the base member as a separate entity since the Court recognized as obvious to make a part separate and vice versa (2144.04.V.C Making Separable) for a simple purpose of providing the freedom to place the X-ray marker at a convenient location)  [...of said connectable screws...]; and wherein said blocker shield can be locked into either an "L" or an "R" position along the said base member (Figs. 6-8 mechanism 75 to place the window 58/70 within the blocker shield into either “L” or “R” position as “L” or “R” being visible through X-ray imaging along the said base member) [...through the interaction of said stoppers and said partial holes...].
While Pierce teaches the use of mechanism for stopping and placing the correct indicia “R” or “L”  within the window of the blocker shield of the X-ray marker, as previously discussed, Pierce and Ray do not specifically teach four stoppers for the base member,  two partial holes drilled into the back of said blocker shield, using two connectable screws for the rotation axis, and locking base member and blocker shield through the interaction of said stoppers and said partial holes and with an embedded radiopaque frame; wherein said base member glows in the dark as in claim 2.
However, Atkins teaches within the field of mechanical design the use of ball plungers as stoppers (Fig.10A and [0046] ball plungers 1006 attached to a base 1002) which are stopping a rotating member with recesses or holes (Fig.10B and [0049] recesses 1012 to engage with the ball plungers 1006 and allowing the rotation of the plate 1002 to fixed positions under the torque produced by the spring 1018). One of ordinary skill in the art would have recognized as obvious the number of holes and ball plungers as arbitrary design consideration depending of the number of positions with the consideration of providing a stability and balance in providing the distribution of the fixed or stopping positions for the two members as relative to one to the other, therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method made obvious by Pierce and Ray with four stoppers for the base member, two partial holes drilled into the back of said blocker shield, and locking base member and blocker shield through the interaction of said stoppers and said partial holes, since one of ordinary skill in the art would recognize that using ball plungers on the base member and recesses or holes on the rotating member to stop its rotation at fixed positions was known in the art as taught by Atkins and since the number of ball plungers and number of holes/recesses are an arbitrary design consideration to allow the number of positioning of the rotating member as taught by Atkins in order to optimize the number of these elements for providing stability and the right number of chosen positions for the specific use of the device.   
Additionally, Atkins teaches the use of a male screw (Fig.5B shoulder male screw 510 and Fig.10B shoulder male screw 1021 for performing as the axle of rotation ([0031])), wherein the male threading implicitly teaches its use with a matching female thread element to perform the axle function, as evidenced by Hill within a similar field of endeavor for mechanical design of rotating parts (Title and abstract) with the use of one male threaded screw and one female threaded screw (Fig.4 screw 32 and screw 34 with the corresponding thread 40 and 42 within two using two connectable screws for the rotation axis.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method made obvious by Pierce, Ray and Atkins using two connectable screws for the rotation axis, since one of ordinary skill in the art would recognize that using screws for designing axle was known in the art as taught by Atkins and since the use of male threaded screw and matched female threaded screw were also commonly used as axles as taught by Hill. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Pierce, Atkins and Hill   teach the use of axles for rotating part relative to other parts. The motivation would have been to ideally provide means to assemble the axle and tighten it using simple tool such as screw-drivers as suggested by Hill (Fig.4 with indented head).
Additionally, Caluser teaches within the same field of endeavor of medical imaging with X-ray (Title and abstract) the conventional use of radiopaque frame for localization device (Fig.3 with surface localization device in Figs. 3-4 and [0047] with surface frame 44 as a rectangular shape frame to highlight the presence of specific marks 74 and 72 within the frame within the X-ray/CT image the frame 44 with the outer shell/frame made of radiopaque material for visibility within the image) therefore reading on an embedded radiopaque frame for the purpose to highlight the presence of the indicators/markings within the frame for X-ray/CT imaging.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Pierce, Ray, Atkins and Hill with an embedded radiopaque frame, since one of ordinary skill in the art would recognize that using radiopaque frame to frame specific markings was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Caluser both teach the use of specific radiopaque markers for X-ray/CT imaging modalities. The motivation would have been to ideally provide better highlights 
Additionally, Storts teaches within a similar field of endeavor of provide visible security warnings during night (Title and abstract) the conventional use of radioluminescent paint or coating on warning device such as letters (Figs. 5-6 with letters with radioluminescent paint/coating as in [0028] and [0033]) in order to provide warning during night or in the dark ([0008]) therefore reading on wherein said base member (as letters) glows in the dark.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Pierce, Ray, Atkins, Hill and Caluser with wherein said base member (as letters) glows in the dark, since one of ordinary skill in the art would recognize that using radioluminescent paint or coating on specific markings such as letters was known in the art as taught by Storts. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Storts both teach the use of specific warning letters to visual users. The motivation would have been to ideally provide better location warnings within a dark environment, as suggested by Storts ([0008]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minasian (USPN 4698836; Pat.Date 10/06/1987; Fil.Date 08/11/1986) in view of Srivastava (2013 Hinge Modelling extracted from YouTube presentation 3 extracted pages; Pub.Date 10/20/2013) with evidential reference Hill (USPN 5356209 A; Pat.Date 10/18/1994; Fil.Date 05/19/1993) in view of Caluser (WO 2016/134093 A1; Pub.Date 08/25/2016; Fil.Date 02/18/2016) and in view of Storts (USPN 20170211248 A1; Pub.Date 07/27/2017; Fil.Date 01/27/2016).
Regarding claim 3, Minasian teaches a single x-ray marker (Title and abstract and Figs.1 and 3, col.1 3rd ¶  and col.2 7th ¶ X-ray marker 10 as attachable to an X-ray film holder), comprising: a base member and a blocker shield (Figs. 2-3 and col.2 9th -10th ¶, base 25 with nd ¶ door 40 made of lead flipping on top of “R” or “L” masking X-rays from reaching these indicia); [...wherein said base member has three loop tunnels  located on the face of said base member...]; wherein said blocker shield has one loop tunnel [...two loop tunnels...] attached to the bottom end of said blocker shield (Figs.2-4 col.3 hinge pin 42 with corresponding loop on door); wherein said blocker shield is attached to said base member through one tunnel loop [...said three loop tunnels using two connectable screws...] (Figs.2-4 col.3 hinge pin 42 attached to base with corresponding loop on door); wherein said blocker shield can hinge backwards and forwards along the axis of the hinge pin [...the axes of said two connectable screws...] (Figs.2-4 col.3 2nd ¶ hinge pin 42 attached to base with corresponding loop on door); and wherein said blocker shield can be locked into either an "L" or an "R" position along the said base member through the hinging backwards and forwards of said blocker shield (Figs.2-4 col.3 hinge pin 42 attached to base with corresponding loop on door,  and col.3 2nd ¶ with the door flipping on top of “R” or “L” masking X-rays from reaching these indicia  and being secured using the friction between the hinge pin and the lead door).
Minasian does not specifically teach base member has three loop tunnels  located on the face of said base member and the blocker shield has two loop tunnels and using two connectable screws as axes with the three loop tunnels of the base and two loop tunnels of the blocker shield and with an embedded radiopaque frame; wherein said base member glows in the dark as in claim 3.
However, Srivastava teaches within the field of engineering design modelling an hinge wherein one member has three loop tunnels located on one face of one member and two loop tunnel on the other member wherein the five loop tunnels are arranged around a pin axis (bottom drawing) therefore Srivastava is teaching the design of a commonly known design for an hinge as an example on how to use a CAD software (p.2) therefore disclosing a commonly known hinge reading on base member has three loop tunnels  located on the face of said base member the blocker shield has two loop tunnels used for the hinge. Additionally, Srivastava teach the use of a pin as an axis as taught already by Minasian for allowing the two members to rotate freely around the pin (page 3) as evidenced by Hill within a similar field of endeavor for mechanical design of rotating parts (Title and abstract) with the use of one male threaded screw and one female threaded screw (Fig.4 screw 32 and screw 34 with the corresponding thread 40 and 42 within two drilled holes for the axle) as perfoming the axle function for the skate wheel (Fig.4 wheel 10) therefore teaching the use of one male threaded screw and one female threaded screw as an axial pin for a two to one loop tunnels therefore reading on using two connectable screws as axes with the three loop tunnels of the base and two loop tunnels of the blocker shield.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method made obvious by Minasian with the base member has three loop tunnels  located on the face of said base member and the blocker shield has two loop tunnels, and using two connectable screws as axes with the three loop tunnels of the base and two loop tunnels of the blocker shield, since one of ordinary skill in the art would recognize that using hinge with a three to two loops design for the hinge holding each of the rotating members was known in the art as taught by Srivastava and since using a male threaded screw and matched female threaded screw as an axial pin was also commonly used as axles as taught by Hill. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Minasian, Srivastava and Hill teach the use of hinges and axes for rotating part relative to other parts. The motivation would have been to ideally provide means to assemble the axle and tighten it using simple tool such as screw-drivers as suggested by Hill (Fig.4 with indented head).
However, Caluser teaches within the same field of endeavor of medical imaging with X-ray (Title and abstract) the conventional use of radiopaque frame for localization device (Fig.3 with surface localization device in Figs. 3-4 and [0047] with surface frame 44 as a rectangular shape frame to highlight the presence of specific marks 74 and 72 within the frame within the X-an embedded radiopaque frame for the purpose to highlight the presence of the indicators/markings within the frame for X-ray/CT imaging.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Minasian, Srivastava and Hill with an embedded radiopaque frame, since one of ordinary skill in the art would recognize that using radiopaque frame to frame specific markings was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Minasia and Caluser both teach the use of specific radiopaque markers for X-ray/CT imaging modalities. The motivation would have been to ideally provide better highlights for locating the specifics markings and orientation for the CT/X-ray images, as suggested by Caluser (Fig.3 and [0047]).
Additionally, Storts teaches within a similar field of endeavor of provide visible security warnings during night (Title and abstract) the conventional use of radioluminescent paint or coating on warning device such as letters (Figs. 5-6 with letters with radioluminescent paint/coating as in [0028] and [0033]) in order to provide warning during night or in the dark ([0008]) therefore reading on wherein said base member (as letters) glows in the dark.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Minasian, Srivastava, Hill and Caluser with wherein said base member (as letters) glows in the dark, since one of ordinary skill in the art would recognize that using radioluminescent paint or coating on specific markings such as letters was known in the art as taught by Storts. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Minasia and Storts both teach the use of specific warning letters to visual users. The motivation would have been to ideally provide better location warnings within a dark environment, as suggested by Storts ([0008]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (USPN 5592527; Pat.Date 01/07/1997; Fil.Date 07/19/1995) in view of Caluser (WO 2016/134093 A1; Pub.Date 08/25/2016; Fil.Date 02/18/2016) and in view of Storts (USPN 20170211248 A1; Pub.Date 07/27/2017; Fil.Date 01/27/2016). 
Regarding claim 4, Ray teaches a single x-ray marker (Title and abstract as identification marker for X-ray film and Figs. 1-10, element from the set 10 within the holder 34 or 50) comprising: a base member and a blocker shield (Figs.1-10 and col.4 Detailed Description 1st ¶ radiation trans parent base 12 with symbol support 13 with radiopaque symbols “R” and “L” as 20 and 22 and col.4 last ¶ blocker shield 24);  wherein said base member has a sliding channel drilled along each lateral side of said base member (Fig.10 channel along which blocker shield is sliding wherein one of ordinary skill in the art would find obvious to have the channels having a directing rail within a channel within the blocker shield as in Fig.11 see annotated Fig.11 below

    PNG
    media_image1.png
    185
    292
    media_image1.png
    Greyscale

as additionally taught by Ray in another embodiment wherein the placement of the rail in the back of the blocker shield is an arbitrary engineering design for providing the same function than with the rail placed on the front of the blocker shield as taught by Ray since the rearrangement of part for providing the same function has been recognized by the Court as obvious (MPEP 2144.04.VI C. Rearrangement of parts)); wherein said blocker shield has two sliding channels drilled inside the internal rear lateral sides of said blocker shield (Fig.13 with blocker shield having wherein said blocker shield is attached to said base member along said sliding channels drilled along each lateral side of said base member by sliding said blocker shield into said sliding channels of said base member along said blocker shield's said internal sliding channels (Fig.10 and 13 with the tabs being within the top and bottom channels of the base member as being attached along the blocker shield sliding tabs 62 as internal sliding channels with additional channels as discussed above for the additional rails on the base member channels); and wherein said blocker shield can be locked into either an "L" or an "R" position through the sliding backward and forward of said blocker shield (Figs. 7 and 8 with the blocker shield being placed in front of the “R” or “L” position through sliding backward or forward of the blocker shield along the channels using friction to lock the blocker shield within the channels as taught in col.5 7th ¶). 
Ray does not specifically teach with an embedded radiopaque frame; wherein said base member glows in the dark as in claim 4.
However, Caluser teaches within the same field of endeavor of medical imaging with X-ray (Title and abstract) the conventional use of radiopaque frame for localization device (Fig.3 with surface localization device in Figs. 3-4 and [0047] with surface frame 44 as a rectangular shape frame to highlight the presence of specific marks 74 and 72 within the frame within the X-ray/CT image the frame 44 with the outer shell/frame made of radiopaque material for visibility within the image) therefore reading on an embedded radiopaque frame for the purpose to highlight the presence of the indicators/markings within the frame for X-ray/CT imaging.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Ray with an embedded radiopaque frame, since one of ordinary skill in the art would recognize that using radiopaque frame to frame specific markings was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Caluser both teach the use of specific radiopaque markers for X-ray/CT imaging modalities. The motivation would have been to ideally provide better highlights for locating the specifics markings and orientation for the CT/X-ray images, as suggested by Caluser (Fig.3 and [0047]).
Additionally, Storts teaches within a similar field of endeavor of provide visible security warnings during night (Title and abstract) the conventional use of radioluminescent paint or coating on warning device such as letters (Figs. 5-6 with letters with radioluminescent paint/coating as in [0028] and [0033]) in order to provide warning during night or in the dark ([0008]) therefore reading on wherein said base member (as letters) glows in the dark.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Ray and Caluser with wherein said base member (as letters) glows in the dark, since one of ordinary skill in the art would recognize that using radioluminescent paint or coating on specific markings such as letters was known in the art as taught by Storts. One of ordinary skill in the art would have expected that this adaptation could have been made with predictable results since Ray and Storts both teach the use of specific warning letters to visual users. The motivation would have been to ideally provide better location warnings within a dark environment, as suggested by Storts ([0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785